






Citation:


Scarisbrick 
          v. Legal Services Society



Date:  20030102







2003 
          BCCA 2


Docket:  CA026450






COURT 
          OF APPEAL FOR BRITISH COLUMBIA






BETWEEN:






PHILLIP SCARISBRICK and

PHILLIP SCARISBRICK LAW CORPORATION






RESPONDENT

(SOLICITOR)






AND:






LEGAL SERVICES SOCIETY






APPELLANT

(CLIENT)






AND:






THE ASSOCIATION OF LEGAL AID LAWYERS






INTERVENOR












Before:


The 
          Honourable Mr. Justice Esson







The 
          Honourable Mr. Justice Low







The 
          Honourable Mr. Justice Hollinrake










D. 
          MacAdams, Q.C.


Counsel 
          for the Appellant




P. 
          N. Scarisbrick


Counsel 
          for the Respondents




I. 
          Donaldson, Q.C.


Counsel 
          for the Intervenor




Place 
          and Date of Hearing:


Vancouver, 
          British Columbia




December 16, 2002




Place 
          and Date of Judgment:


Vancouver, 
          British Columbia




January 2, 2003








Written 
    Reasons by:

The 
    Honourable Mr. Justice Esson



Concurred 
    in by:

The 
    Honourable Mr. Justice Low

The 
    Honourable Mr. Justice Hollinrake


Reasons for Judgment of the Honourable 
    Mr. Justice Esson:



[1]

This appeal arises out of a dispute between the Legal Services Society 
    and a lawyer retained by it to defend an accused person.  It is common ground 
    that the payment to the lawyer was to be determined by the Society's Tariff 
    for Criminal Matters.  The specific dispute is with respect to the amount 
    to be paid to the lawyer as a "collapse fee" as provided for in 
    this provision of the Tariff:

Compensation 
    for cases which do not proceed

In some cases, 
    LSS may compensate you for fees lost because a matter unexpectedly fails to 
    proceed.  To qualify for compensation, the case must be finally concluded 
    (not merely adjourned), have been set on the court list for five or more days, 
    and you must have received notice of the collapse less than 28 calendar days 
    prior to the scheduled commencement of trial or hearing.

In such cases, 
    you may be entitled to up to one-third of the anticipated hearing fee.  LSS 
    will compensate to a maximum of 20 days.  Any fees earned on the case as a 
    result of the failure to proceed will be deducted from the compensation payable.  
    Fees earned on any other cases during the period claimed as lost hearing time 
    will not be deducted.

[2]

In May 1997, the lawyer was retained by the Society to defend a person 
    charged with serious criminal offences which were to be tried by a judge and 
    jury.  The trial was set to begin in September 1997 and was expected to take 
    eight weeks.  After the lawyer had done some work in preparation for the trial, 
    he was notified on August 18, 1997, that the accused had retained other counsel 
    and that his services would no longer be required.

[3]

On August 20, the lawyer wrote to the Society's Director of Tariff, 
    seeking a "collapse fee" on the basis that, "The fees lost 
    to me for the eight week trial are almost exactly $50,000.00."  On the 
    basis of his previous experience in making similar claims, all in much more 
    modest cases, he anticipated that the Society would pay about one-third of 
    the anticipated fee up to a limit of 20 weeks which would produce a payment 
    of the order of $9,000.00.  The Society responded on September 9, 1997, advising 
    that it would authorize a collapse fee of $2,450.00.  After further correspondence, 
    the lawyer rendered an account on September 16 in the amount of $8,898.12 
    which he said was based on "the formula that in my experience has usually 
    been used by the Society in this type of situation."  The Society declined 
    to alter its position and, by letter dated October 27, 1997, said, "If 
    you continue to be dissatisfied with this fee, you should appeal this decision 
    to the Criminal Tariff Committee."

[4]

Some months later, the lawyer took out an appointment seeking a review 
    of his bill by the Registrar pursuant to what was then Part 10 of the
Legal 
    Profession Act
, R.S.B.C. 1996, c. 255, [the statute in effect at that 
    time; now S.B.C. 1998, c. 9] which, in s. 78(1), provides that a lawyer who 
    has delivered a bill may:

(b)  after serving either 
    the person charged with the bill or the person by whom payment is to be made, 
    ...

apply to have the 
    bill reviewed before a registrar.

[5]

Section 78(14) of the 1996 Act provides that on conclusion of a review 
    under s. 78, the Registrar may:

(a)  give a certificate 
    for the amount the registrar has allowed to the member for fees, charges and 
    disbursements, ...

[6]

The review took place on May 14, 1998.  The Registrar reserved her 
    decision and delivered lengthy written reasons for issuing a certificate in 
    the amount of the bill rendered, i.e. $8,898.12.  The concluding paragraphs 
    of the reasons are these:

[37] The s. 79(2) 
    circumstances are intended to permit the registrar to consider, weigh, and 
    resolve the quantum of the solicitor's bill against, in essence, the value 
    of work the solicitor has done for the client.

[38] There is no 
    evidence before me concerning any of these "circumstances" nor could 
    there be, in my view, since the disputed bill is not for services rendered 
    to the client but for "collapse fees" pursuant to a contract.

[39] Given that 
    there is no evidence before me which allows me to exercise my discretion to 
    assess and weigh the circumstances as set out in s. 79(2), and given that 
    the only evidence before me is the contract, the contract, by default, as 
    it were, will have "preponderant" weight.

[40] I have reviewed 
    the applicable term of the contract.  In my opinion, it does not support the 
    interpretation set out in the September 11th letter from LSS to Scarisbrick.  
    To put it another way, it is my opinion that the bill rendered to LSS pursuant 
    to the contract accords with the relevant term of the contract and with the 
    evidence of LSS' past practice.

[41] Accordingly, 
    I am prepared to issue a certificate in the amount of the bill rendered.

[7]

The "s. 79(2) circumstances" referred to in paragraph 37 
    of the reasons are these:

(2)  
    At a review of a bill for fees, expenses and disbursements, the registrar 
    must consider all of the circumstances, including

(a)  
    the complexity, difficulty or the novelty of the issues involved,

(b)  
    the skill, specialized knowledge and responsibility required of the member,

(c)  
    the member's character and standing in the profession,

(d)  
    the amount involved,

(e)  
    the time reasonably expended,

(f)  
    if there has been an agreement between the member and the member's client 
    that sets a fee rate that is based on an amount per unit of time spent by 
    the member, whether the rate was unreasonable, and

(g)  the importance of the 
    matter to the client whose bill is being reviewed, and the result obtained.

[8]

The Society then appealed to the Supreme Court pursuant to s. 81 of 
    the Act which provides that a party to a review may appeal to the Supreme 
    Court which "may, on the appeal, make any order it thinks just".

[9]

In written reasons delivered on October 4, 1999, the chambers judge 
    found that the master had fallen into error in finding that the bill accorded 
    with the terms of the contract which, he held, was clear and unambiguous in 
    reserving to the Society a discretion as to the amount to be paid.  His reasons 
    conclude as follows:

Conclusion

[16]  I 
    am uncomfortable dealing with the matter under s. 79 of the
Legal 
    Profession Act
.  On the surface, it is a contractual issue between 
    the parties.  However, with the concession by L.S.S. before the Master and 
    before me, that it may be dealt with by way of such a review, I will attempt 
    to do so.

[17]  Policy 
    reasons explain my reluctance.  Legal Services has a statutory mandate to 
    provide legal services in certain circumstances.  It provides a tariff for 
    those who undertake to provide legal services.  If that tariff were subject 
    to s. 79 review, the result would be most unfortunate.  A lawyer entering 
    into such a retainer agreement should not be entitled to seek higher fees 
    on the basis of the factors enumerated in s. 79(2).  Otherwise, planning and 
    budgeting by L.S.S. would become a complex task.

[18]  This 
    concern is not directed to the facts of this particular case, but rather to 
    the overall effect that such a review could have.  My sympathy lies with Mr. 
    Scarisbrick in the circumstances of this case.  He booked off two months for 
    the trial of the matter.  He has considerable experience and expertise in 
    such matters.

[19]  It 
    is to the benefit of L.S.S. and those they serve to provide counsel of such 
    a calibre.  Mr. Scarisbrick has suffered a considerable financial loss with 
    the collapse of the trial even if his account is honoured in full.  If most 
    of the entire cost resulting from a trial collapse must be borne by defence 
    counsel acting under retainer from L.S.S., the result would be to discourage 
    reasonable non-trial resolutions and encourage lengthy and perhaps unnecessary 
    trials.  Should counsel rise above personal considerations, as I expect they 
    do, it would be to their considerable financial deprivation.  Experienced 
    counsel would be discouraged from accepting the retainer.

[20]  Mr. 
    Scarisbrick entered into an agreement with L.S.S. granting it an almost complete 
    discretion regarding the amount to be paid for a collapsed trial.  Balancing 
    that almost overriding factor with the considerations set out in s. 79(2), 
    I will issue a certificate in the amount of $5,500.

[10]

The 
    discomfort expressed by the chambers judge at having to deal with the matter 
    under s. 79 echoed the comment of the Registrar, who said, "Somewhat 
    surprisingly, both parties submit that the registrar does have jurisdiction 
    under the
Act
to review this bill."  When this appeal from the 
    decision of the chambers judge first came before a panel of this Court, differently 
    constituted, it adjourned the hearing with the request that counsel make submissions 
    on the issue whether Part 10 of the
Legal Profession Act
applies 
    to dealings between the Society and lawyers retained by it.  Pursuant to that 
    request, counsel for the Society delivered a written submission of some considerable 
    length.  It is directed largely at the question whether the Registrar has 
    jurisdiction to review a bill where there is an agreement between the solicitor 
    and the client.  He analyzed at some length the reasons in
Doig v. Davidson 
    Muir
(1998), 48 B.C.L.R. (3d) 53 (C.A.) and
Coad v. Rizk
(1999), 68 B.C.L.R. (3d) 340 (S.C.) which consider that question.  Those cases, 
    of course, do not bear directly upon the contract in question here which, 
    in certain respects, is of a special character.  The submission of the Society, 
    however, is that the agreement between it and the lawyer stands "on the 
    same footing as is any other agreement, written or unwritten, between a lawyer 
    and a person who agrees to pay for legal services."

[11]

Understandably 
    enough, neither Mr. Scarisbrick, who appeared on his own behalf, nor Mr. Donaldson, 
    Q.C., who appeared for the intervenor, took any issue with the Society's position 
    on jurisdiction.  I would therefore dispose of that issue by accepting, as 
    did the Registrar and the chambers judge, the concession of the Society.

[12]

The 
    Society also concedes that this case involves a "collapse" within 
    Category IV of the Criminal Tariff and that the chambers judge did not err 
    in principle in taking into account s. 79(2) of the
Legal Profession 
    Act
.  In light of those concessions, there is no basis for holding 
    that the chambers judge fell into error in exercising as he did the broad 
    jurisdiction conferred on him by s. 81(1).  It follows, in my view, that 
    nothing in these reasons should be taken as a decision by this Court on the 
    issue of jurisdiction or as to "collapse" or the applicability of 
    s. 79(2).

[13]

I 
    would dismiss the appeal.







THE HONOURABLE MR. JUSTICE ESSON







I AGREE:







THE HONOURABLE MR. JUSTICE LOW







I AGREE:







THE HONOURABLE MR. JUSTICE HOLLINRAKE






